Employment Agreement


Number：02040158-137
 Name of Employee: Feng Lan
 

--------------------------------------------------------------------------------


Information Of The Employer


Name of Employer: Kunming Shenghuo Pharmaceutical (Group) Co. Ltd (refer to
Party A)


Address:  No. 2, Jing You Road, Kunming National Economy and
Technology Developing District, Kunming, PRC.


Nature of Employer: Limited Liability Company


Legal Representative: Gui Hua Lan


Information of The Employee


Name of Employee: Feng Lan  (refer to Party B)


Gender: Male


Date of Birth: January 1973


Nationality: Chuang


Level of  Education:  Bachelor Degree


Place of Birth:  Guang Xi province


Identification Number: 53010373011215


Title or Qualification: Senior Engineer

 
1

--------------------------------------------------------------------------------

 

 Personal CV:
1996 to present             Kunming Shenghuo Pharmaceutical (Group ) Co. Ltd.
 
1.  
Term of Employment
Item 1.
Fixed term. With fixed term: the duration of employment agreement starting from
_____(year)/____(Month)/ ____(Day)   to ___________(year)/_____Month/_______Day
Probation Period from _____(year)___ (Month)___Day  to
_______(year)___(month)___(day)
     
Open-ended term:  this Agreement starting from December  4,  2009.
Probation Period from _____(year)___ (Month)___Day  to
_______(year)___(month)___(day)

.
2.  
 Job duties and working location
Item 2.
 
The position of Party B is arranged as management by Party A, and the working
location  is Kunming city. The job duties and working location can be changed
according to the needs of work and the consensus reached by and between Party A
and Party B.

 
3.  
Labor protection, working conditions and protection against occupational hazards
Item 3 
 Party A shall comply with the State’s laws and regulations, shall establish and
improve its labor regulation systems, guarantee Party B has the labor rights and
fulfill his/her obligations. Party B shall protect and maintain the nation and
Party A’s legal benefits, cooperate and comply with Party A’s policies and the
rules construed in accordance with the State’s laws and regulations, and shall
obey  Party A’s job arrangement within the responsibilities of this position.



Item 4. 
Party A shall provide Party B with a working environment and essential
protection facilities that complies with national regulations with respect to
workplace health and safety. Party A shall arrange the employees , who engage
with occupational hazards, to have a regular health examination in accordance
with national regulations.  Party B shall fulfill his or her responsibility,
take care and maintain the company’s production tools and facilities, and shall
complete the assigned tasks or work quotas within the required time period,
quantity and quality.
   
Item 5.
Party A shall provide Party B with safety education and essential professional
skills training.
   
Item 6.
Party B has obligations to maintain Party A’s business confidential information
and shall be responsible for Party A’s economic damages due to his/her failure
to maintain Party A’s confidentiality.

 
4.  
Working Hours and Holiday

Item 7.  
Party B shall work 8 hours per day.  Party B’s working hours can’t exceed eight
hours per day and the total working hours can’t exceed 40 hours per week based
on this fixed working hour system. Party A must ensure Party B has at least one
day off per week. Party A can extend Party B’s working hours upon the consent of
the Union and Party B. In general, the extension of working hour cannot exceed
one hour per day. it cannot be over 3 hours per day and 36 hours per month due
to the needs of very special situations under the protection of  Party B’s
health condition.
   
Item 8.
Party A shall comply with <<Labor Law of People's Republic of China>>, Chapter 4
and related regulations about public holiday and ensure Party B’s right to
public holiday.


 
2

--------------------------------------------------------------------------------

 


5.   
Salary and Compensation

Item 9.  
Party A shall pay Party B’s the amount of salary in currency which cannot be
lower than the minimum standard wage level set by the provincial government upon
Party B’s completion of his works.  During the execution of the Agreement, Party
B’s wage paid by the employer are:  academic wage + title wage+ job wage +
seniority wage



Item 10.  
 Party A has to pay Party B’s basic living cost if the laid off is not caused by
the fault of Party B, and the amount of living cost cannot be lower than the
minimum standard level set by the local government.
   
Item 11
During the employment period, Party A may adjust Party B’s compensation based
on  the contribution of Party B and the Company’s operating conditions.

 
6.   
Social Insurance and Benefits
Item 12.
During the employment period, Party A shall purchase social insurances for Party
B in accordance with the labor laws and regulations. The insurance contributed
from Party B should be withheld from Party B’s salary and paid by Party A on
behalf of Party B. Party A shall accept and coordinate with Party B’s  right to
check the payment situation of the insurance.
Item 13.
During the employment period, Party B has rights to enjoy the benefits and
welfare related to sickness, injuries, death, occupational diseases, retirement,
and pregnancy, etc in accordance with the national labor laws and regulations.

 
7.  
Termination and Extension of Employment Agreement
Item 14.
During the employment period, Party A and Party B have rights to terminate or
end the employment agreement in compliance with the relevant provisions under
the Chapter 4 of  << Labor Law of People's Republic of China>>.



Item 15.  
Party A is subject to provide Party B with the economic compensation in
accordance with Section 46 of <<Labor Law of People's Republic of China>> upon
the completion of transfer of all works by Party B.



Item 16.  
Party A shall notify Party B its intention of termination or extension of the
employment agreement 30 days prior to expiration of the current agreement.
   
Item 17. 
Party A shall provide Party B with a certification of termination or ending of
employment agreement, and assist Party B in transferring his/her personal file
and social insurance within 15 days.

 
8.   
Terms agreed by both parties
Item 18.
Party A and Party B have agreed the following terms: (select √)
Please refer to the attached sheet (-)

 
9.   
Miscellaneous

Item 19. 
 Any disputes arisen during the execution of the Employment Agreement between
Party A and Party B herein shall be settled through equal negotiation.
Otherwise, the mediation, arbitration or law suit can be applied.
   
Item 20.
During the execution of employment agreement, if the provisions in this
Agreement are not in compliance with the national labor laws and regulations,
the new update regulations shall be applied.


 
3

--------------------------------------------------------------------------------

 


Item 21.
This Agreement has three copies. Party A and Party B each has one copy.  One
copy  is kept  in the employee’s file. The Agreement shall be effective upon
sign by both parties.



Employer: Kunming Shenghuo Pharmaceutical
(Group) Co. Ltd.
Seal
Employee (signature):  Feng  Lan
Legal Representative: LAN, Guihua
 
Date:  10/23/2009
 



Attachment for Item 18-  Terms agreed by both parties


1.  During the employment with Party A, Party B shall fully comply with Party A’
policies, procedures and rules.


2.  Upon the completion of probation period by Party B, Party B may apply to
become a formal employee. Party B can be formally hired as contract employee
upon passing the examination of Party A. Party B shall provide Party A with a
complete personal information related to hiring procedures:  for living in
state’s residents, the hiring documentation shall be handed to party A within 10
days.  For out state’s residents,  the hiring documentation shall be handed to
Party A within 20 days. Otherwise, Party A shall terminate the employment
agreement with Party B and Party B shall be responsible for all damages caused
hereof.


3.  During the probation period, Party A has rights to terminate the employment
agreement after occurrence of any of the following events by Party B:
  (1) Party B cannot fully perform the job duties;
  (2) Party B has materially violated any of the company’s rules or policies;
  (3) Party B has committed an act of gross negligence or graft which causes
substantial damage over 1000 Yuan to the Company;
 (4)  Party B has affected the team harmony and undermined team work.


4. During the probation period, Part A and Party B may terminate the employment
relationship at will and must notify other party 3 days advance in writing.


5. After the probation period and being a formal employee by Party B, the
termination of employment agreement shall be in compliance with the national
laws and regulations as well as Party A’s policies and rules.


6.  During the employment agreement, party A shall provide Party B with its
policies and rules, and job related skills training;  The separated training
agreement shall be signed by and between Party A and Party B if the technical
training cost provided by Party A  is over 1500 Yuan.  During the employment
with Party A, Party B shall be responsible for all economic loss if Party B
terminates the Agreement without Party A’s consent, and Party B shall indemnify
the training cost to Party A.

 
4

--------------------------------------------------------------------------------

 

7. During the employment period, Party A shall arrange the registration of
residence, housing, and   school admission of child related matters for Party B.
Party B shall provide service to Party A in accordance with the employment
agreement and terms agreed.  Party B shall pay 3000 Yuan to cover Party
A’s  basic labor cost for his/her premature termination employment agreement
with party A.


8. Party B shall not work for any other company for the same/similar services as
Party A during the term of employment with party A. Party B shall not disclose
Party A’s confidential information to any third party without permission of
Party A.  Otherwise, Party A has rights to terminate the employment agreement
with party B. Party A has right to take legal action against Party B for the
damages caused hereof.


9. Party B shall notify Party A in writing 30 days in advance for premature
termination of the employment agreement. Otherwise, Party B shall compensate
Party A for its economic loss of one month wage ( the average of wage calculated
by Party B’s previous three months’ wage).


10. others


Part A: Kunming Shenghuo Pharmaceutical (Group) Co. Ltd.
Seal
Signature of Party B: Lei Lan


Date:  10/23/2009

 
5

--------------------------------------------------------------------------------

 
